Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19, and 21 are pending, and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “administered one or more compositions” in the claim, which renders the claim vague and indefinite. It is not clear if the same composition comprising larazotide or a derivative thereof is administered or different compositions are administered, and if more compositions are administered what do these composition contain.
Further, claim 5 recites the limitation "releasing Larazotide in the small and large intestine" in the claim.  There is insufficient antecedent basis for this limitation in the claim, or large intestine i.e claim 2 does not teach that Larazotide is released in both small and large intestine.

Claim 18 recites the limitation “wherein different compositions target release of larazotide” in the claim, which renders the claim vague and unclear. It is not clear if the same composition comprising larazotide or a derivative thereof is administered or if the compositions are different compositions what do these compositions contain.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 2, 3, 9, 12, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterson et al. (US 8,299,017, PTO-1449).

It is pointed out that administration of the composition comprising a peptide (tight junction antagonist) having the amino acid sequence GGVLVQPG; a composition comprising amino acid sequence such as Gly Gly Val Leu Val Gln Pro Gly, SEQ ID NO:15 (instant larazotide) or derivatives thereof to a human to treat IBD will inherently prevent environmental enteropathy or prevent intestinal damage resulting from exposure to fecal pathogens, since it is the property of the peptide (tight junction antagonist) having the amino acid sequence GGVLVQPG; property of the composition comprising amino acid sequence such as Gly Gly Val Leu Val Gln Pro Gly, SEQ ID NO:15 (instant larazotide) or derivatives thereof.
	Paterson et al. anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 6, 7, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 8,299,017, PTO-1449) as applied to claims 1, 2, 3, 9, 12, 19, 21 above.
Paterson et al. is applied as discussed above. 

Paterson et al. does not teach administration of the particular dose as in instant claims.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer composition comprising the peptide such as larazotide or a derivative thereof to a pediatric subject or an adult suffering from inflammatory bowl disease (IBD) with reasonable expectation of success of treating IBD.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as dose of larazotide as in instant claims 13-16 to be released in the small or large intestine. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine or optimize parameters such as dose of larazotide, since the optimization of effective amounts of known agents is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It is pointed out that administration of the composition comprising a peptide (tight junction antagonist) having the amino acid sequence GGVLVQPG; a composition 


3) Claims 1-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (BMC Medicine, 2014, 12:187, pages 1-5, PTO-1449), in view of Perrow et al. (US 2016/0022760, PTO-1449).
	Petri discloses a method of treating or preventing environmental enteropathy (EE) that occurs in individuals exposed over time to poor sanitation and hygiene (see abstract; page 3, right column, second paragraph; page 4, left column, third paragraph). It is taught that the cause of EE is postulated to be inflammation from continuous fecal-oral exposure to enteropathogens, intestinal damage resulting from exposure to fecal pathogens (inflammation from continuous fecal-oral exposure to enteropathogens (see page 1, first column, first paragraph, figure 2). It is taught that the treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation (gut barrier dysfunction) such as larazotide, and epithelial healing. See page 3, right column, second paragraph; page 4, left column, third paragraph. 

	Petri does not explicitly disclose administering a composition comprising larazotide to an adult or pediatric subject who has EE or subject is exposed to food or water contaminated with fecal pathogens.
	Perrow et al. teaches a composition comprising larazotide or a salt thereof. See abstract. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. See para [0006]. It is taught that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum. See para [0026]. It is taught that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, jejunum, and ileum, colon, colon descendens, colon ascendens, colon sigmidenum and cecum) tight junction integrity at any portion of the GI can be improved. See para [0065]. Perrow et al. teaches that the composition containing larazotide can be formulated for delayed-release profile. See paras [0066]-[0067]; also teaches coatings can be used to prepare for example, sustained release formulation, see para [0070], meets instant claims 12, 17-18. It is taught that larazotide is administered at a range from 0.1 mg to 2 mg or 0.5 mg to 1 mg. See para [0061]. It is taught that larazotide is administered more than once daily to promote GI tight junction integrity. See para [0062]. It is taught that “Larazotide may be administered to the duodenum of the patient, as an oral dosage, delayed-release composition that 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising larazotide to an adult or pediatric subject who is at risk of EE or subject lives in an environment of poor sanitation because 1) Petri teaches that environmental enteropathy (EE) occurs in individuals exposed over time to poor sanitation and hygiene, and Petri teaches that the treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation such as larazotide acetate (gut barrier dysfunction), and epithelial healing, and 2) Perrow et al. teaches a composition comprising larazotide or a salt thereof. See abstract. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising larazotide to an adult or pediatric subject who is at risk of EE or subject lives in an environment of poor sanitation with reasonable expectation of success of treating EE.

	Petri does not teach that the subject is administered a composition comprising larazotide, wherein the composition is a controlled–release or sustained-release formulation.
	Petri does not teach that the subject is administered a composition releasing larazotide in the small or large intestine, instant claims 2, 5, 13-16.

	Petri does not teach that the subject is administered a composition releasing larazotide in cecum, ascending colon, descending colon or the sigmoid colon; instant claim 4.
	It would have been obvious to a person of ordinary skill in the art to formulate/obtain a controlled-release or sustained release composition comprising Larazotide, and administer the controlled-release or sustained release composition comprising Larazotide to a subject to treat EE because Perrow et al. teaches that the composition containing larazotide can be formulated for delayed-release profile. See paras [0066]-[0067]; also teaches coatings can be used to prepare for example, sustained release formulation, see para [0070]. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to formulate/obtain a controlled-release or sustained release composition comprising Larazotide, and administer the controlled-release or sustained release composition comprising Larazotide to a subject in need thereof with reasonable expectation of success of treating EE.
	It would have been obvious to one skilled before the effective filing date of the claimed invention to administer a composition releasing Larazotide in the small and/or large intestine because Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum; Perrow teaches that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, 
	It would have been obvious to one skilled before the effective filing date of the claimed invention to administer a composition releasing Larazotide in one or more duodenum, jejunum and ileum because Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum; Perrow teaches that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, jejunum, and ileum, colon, colon descendens, colon ascendens, colon sigmidenum and cecum) tight junction integrity at any portion of the GI can be improved (see Perrow para [0026], [0065]).  As disclosed by Perrow, for the benefit that larazotide is formulated for targeted release in one or more of the duodenum, jejunum and ileum to improve tight junction integrity and is used in a variety of malabsorption conditions (Perrow; paragraphs [0026], [0031}) and drugs that target tight junction regulation are therapeutic options for treating environmental enteropathy that involves absorption abnormalities (Petri; page 1, left column, first paragraph; page 3 right column, second paragraph).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as dose of larazotide as in instant claims 13-16 to be released in the small or large intestine. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine or optimize parameters such as dose of larazotide, since the optimization of effective amounts of known agents is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the controlled-release formulation more than once daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. Further, Perrow et al. teaches that larazotide is administered more than once daily to promote GI tight junction integrity. See para [0062].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer one or more therapy such as antibiotic therapy, probiotic therapy because Petri et al. teaches that treatment options for EE include antibiotics, probiotics. One of ordinary skill in the art would have been motivated to administer one or more therapy such as antibiotic therapy, probiotic therapy in combination with larazotide administration with reasonable expectation of success of treating EE with at least additive therapeutic effect.
	Further, one of ordinary skill in the art would have been motivated to obtain a composition that comprises two compositions that releases larazotide in the small intestine and large intestine because Perrow et al. teaches delayed-release composition 


Prior Art made of Record:
US 8785374 B2….tight junction antagonists, PTO-1449;
US 8198233…. Synthetic peptides that enhance tight junction                      permeability… tight junction agonists……PTO-1449;
US 9279807; Materials and methods for the treatment of celiac disease, intestinal disorder, Larazotide formulated for delivery in the duodenum; Fasano et al.;
 US 9265811:

Formulations for a tight junction effector, larazotide; Paterson Blake;
US 10245300 B2; Gluten-related disorders (intestinal disorder);
US 20120107847, Testing efficacy for celiac disease (intestinal disorder);


TITLE: Environmental enteric dysfunction in children. AUTHOR: Syed, Sana; Duggan, Christopher (correspondence) SOURCE: Journal of Pediatric Gastroenterology and Nutrition, (1 Jul 2016) Vol. 63, No. 1, pp. 6-14.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627